BEAUCHAMP, Judge.
Appellant is under indictment in the district court of Jim Wells County on a charge of murder. The indictment has three counts. The third count is for murder and it is further alleged that he was convicted on the 3rd day of March, 1936, in the criminal district court of Bexar County upon his plea of guilty to a charge of murder without malice.
This proceeding was brought, after indictment, for the purpose of securing bail. A hearing was had and the court refused bail. Neither the state nor appellant has filed brief in the case. Each made oral argument.
This is a companion case to that of Nago Alaniz, No. 26,159, (Page 92, this volume) in which bail was also refused, and the two cases were separately presented to this court on the same date. The two appellants are represented by different attorneys and it is indicated that their defense will be different.
*106We have carefully reviewed the evidence in this case and are of the opinion that the trial court did not abuse his discretion in denying bail. Accordingly, the judgment of the trial court is affirmed and the relief sought by relator is denied.